Citation Nr: 1448456	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  13-25 850	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1945 to March 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the RO which, in pertinent part, denied the Veteran's claim for service connection for erectile dysfunction.

In March 2013, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.

In August 2013, the Veteran requested a hearing before a Veterans Law Judge.  In September 2014, the Veteran's attorney withdrew the request.

The Board notes that the claim has previously been characterized as a claim for service connection for erectile dysfunction, secondary to service-connected degenerative arthritis of the lumbar spine.  However, in a September 2010 statement, the Veteran asserted that he experienced infertility and impotency related to service.  Thus, the issue has been recharacterized as reflected on the title page.

Additionally, the Veteran appears to be claiming service connection for infertility.  The Veteran should be requested to clarify whether he is in fact seeking service connection for this condition and, if so, appropriate development and initial adjudication should be conducted.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the claim on appeal.

The Board notes that the Veteran has complained of being impotent and infertile due to a motor vehicle accident in Italy that occurred during service.  During a January 2011 VA examination, he was assessed as having erectile dysfunction.  While the examiner opined that the most likely etiology of the Veteran's erectile dysfunction is unknown but possibly due to age and is not due to the Veteran's military service or service connected lumbar spine disability, he provided no rationale for his conclusion.  Considering the examiners failure to provide a complete rationale regarding direct service connection and secondary service connection, the Board finds that the January 2011 VA examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who conducted the January 2011 VA examination and provided the opinion, if available.  The examiner must offer an addendum opinion.  Specifically, the addendum opinion must offer an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) any current erectile dysfunction is related to service.  In addition, the examiner should determine whether it is at least as likely as not that a service-connected disease or injury caused or aggravated the Veteran's erectile dysfunction?  

In this regard, the examiner should consider the Veteran's VA medical treatment records; all the statements regarding symptoms in service; and all the statements regarding continuous symptoms after service.  The rationale for the opinions must be provided.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination will be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale must be rendered by another qualified examiner.

2.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



